MEMORANDUM OPINION
                                        No. 04-09-00495-CR

                                         Latara PRIESTLY,
                                              Appellant

                                                   v.

                                        The STATE of Texas,
                                              Appellee

                   From the 25th Judicial District Court, Guadalupe County, Texas
                                    Trial Court No. 07-1068-CR
                           Honorable Dwight E. Peschel, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Steven C. Hilbig, Justice

Delivered and Filed: September 15, 2010

AFFIRMED

           Latara Priestly pleaded guilty to three counts of forgery and was placed on three years

deferred adjudication community supervision. The State subsequently filed a motion to revoke

Priestly’s community supervision and enter an adjudication of guilt, alleging Priestly had

violated the terms of her community supervision by, among other things, using drugs, failing to

report to her supervision officer, failing to maintain employment, failing to complete programs

ordered by the court, and neglecting to pay administrative fees and court costs. After a hearing
                                                                                   04-09-00495-CR


on the State’s motion, the trial court adjudicated Priestly guilty and sentenced her to two years

imprisonment. We affirm.

       Priestly’s court-appointed attorney filed a brief containing a professional evaluation of

the record in accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that

the appeal is frivolous and without merit. Counsel provided Priestly with a copy of the brief and

informed Priestly of her right to review the record and file her own brief. See Nichols v. State,

954 S.W.2d 83, 85-86 (Tex. App.—San Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176,

177 n.1 (Tex. App.—San Antonio 1996, no pet.). Priestly did not file a pro se brief.

       After reviewing the record and counsel’s brief, we agree that the appeal is frivolous and

without merit. The judgment of the trial court is therefore affirmed. Furthermore, we grant

appellate counsel’s motion to withdraw. Nichols v. State, 954 S.W.2d at 86; Bruns, 924 S.W.2d

at 177 n.1. No substitute counsel will be appointed. Should Priestly wish to seek further review

of this case by the Texas Court of Criminal Appeals, she must either retain an attorney to file a

petition for discretionary review or file a pro se petition for discretionary review. Any petition

for discretionary review must be filed within thirty days from the date of either this opinion or

the last timely motion for rehearing that was overruled by this court. See TEX. R. APP. P. 68.2.

Any petition for discretionary review must be filed with this court, after which it will be

forwarded to the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3; 68.7. Any petition

for discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of

Appellate Procedure. See TEX. R. APP. P. 68.4.

                                                 Catherine Stone, Chief Justice

DO NOT PUBLISH




                                               -2-